Appeal by the defendant from an order of the Supreme Court, Kings County (Martin, J.), dated June 23, 1999, which, without a hearing, denied his motion pursuant to CPL 440.30 (1-a) for forensic DNA testing on certain evidence recovered by the police.
Ordered that the order is affirmed.
Under the circumstances of this case, the Supreme Court properly denied, without a hearing, the defendant’s motion pursuant to CPL 440.30 (1-a) for forensic DNA testing on *467certain evidence recovered by the police. Altman, J.P., Smith, H. Miller and Adams, JJ., concur.